Citation Nr: 0926184	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-03 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for residuals, skin 
cancer, claimed as skin cancer and skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 Regional Office (RO) 
in Cleveland, Ohio rating decision, which denied the claims 
on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that the Veteran has a diagnosis of chronic 
bronchitis that is etiologically related to a disease, 
injury, or event in service, to include exposure to asbestos.

2.  The competent medical evidence of record does not 
establish that the Veteran has a current diagnosis of a skin 
disability that is etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed chronic bronchitis was not incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, and 3.304 (2008).

2.  The Veteran's claimed skin disability was not incurred in 
or aggravated by service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, any 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for chronic bronchitis and skin cancer, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in August 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.

The August 2006 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board concludes an 
examination is not needed with respect to the claims.  VA has 
a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of: (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As will be discussed in greater detail 
below, the Board believes that there is no competent evidence 
suggesting an association between any alleged current 
disability and any event, injury, or disease in service.  
Specifically, the Board notes no evidence in the Veteran's 
service treatment records of complaints of or treatment for 
either of the claimed disabilities.  Furthermore, the Board 
notes no treatment for either of the claimed disabilities 
until 1969 for a skin problem and 1992 for bronchitis, or 
more than a decade after service and over three (3) decades 
after service, respectively.    

The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking current bronchitis or 
basal cell carcinoma to treatment for similar bronchial 
symptoms in service or for a sunburn during basic training, 
particularly when, as here, the alleged bronchial symptoms 
were specifically attributed during service to a cause other 
than bronchitis.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the Veteran and his representative's lay 
beliefs alone can serve to establish any association between 
the Veteran's bronchial or skin disabilities and his military 
service.  As there is no other competent evidence suggesting 
any association with service, the Board finds that an 
examination is not warranted under the criteria set forth in 
McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003); see also Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that '"reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
In order to establish service connection for a disability, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

Chronic Bronchitis

The Veteran alleges that while serving aboard the U.S.S. 
Yosemite and U.S.S. Shenandoah in the Navy, he was treated 
for bronchitis and developed chronic bronchitis.  The Board 
also notes in the Veteran's claim for service connection for 
the foregoing issues, he asserted asbestos exposure aboard 
ship in the Navy.  Although the Veteran has not specifically 
alleged any relationship between any in-service asbestos 
exposure and his claimed chronic bronchitis, as it was 
considered by the RO the Board will also consider whether the 
Veteran's claimed chronic bronchitis was caused or aggravated 
by in-service exposure to asbestos.  The crucial inquiry, 
therefore, is whether the Veteran has a chronic respiratory 
disorder, or any other disability related to asbestos 
exposure or any other incident of service.  The Board 
concludes he does not.

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any regulations.  McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  However, VA has issued a circular 
on asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
DVB circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI.  [This has now been 
reclassified in a revision to the Manual at M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 
(Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure. As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to exposure in service.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  
The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of the disease, and that an asbestos-related disease can 
develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment, 
Nolen, supra; VAOPGCPREC 4-2000.

In this case, the Veteran's DD-214 indicates a service 
specialty the equivalent of a Clerk Typist and service 
records show that he served aboard the U.S.S. Yosemite and 
U.S.S. Tidewater with ratings from Seaman Apprentice to 
Yeoman 3rd Class.  The service specialty is not one that is 
normally associated with probable asbestos exposure.  The 
Veteran's DD-214, moreover, does not reveal any additional 
MOS normally associated with a high risk of exposure to 
asbestos.  However, the Board recognizes that it is not 
inconceivable that the Veteran worked in close proximity of 
asbestos while present aboard a ship.  

The Veteran's service treatment records indicate treatment in 
June 1953 aboard the U.S.S. Yosemite for a sore throat, achy 
feeling, and weakness.  Examination revealed an inflamed 
posterior pharynx and the left tonsilar pillar was covered 
with irregular areas of puriform exudate.  Lungs, chest, and 
heart were observed as normal.  The Veteran was diagnosed 
with the common cold.  The Veteran's separation examination 
in February 1956 indicated normal lungs and chest and a 
contemporaneous chest x-ray showed no defects.  

After service, the first record of treatment for bronchitis 
is from June 1992.  At that time the Veteran sought treatment 
from his private physician, who diagnosed the Veteran with 
bronchitis and an upper respiratory infection.  The diagnosis 
was based on observation that the lungs appeared decreased 
and coarse, which was suggestive of bronchitis but without 
evidence of pneumonia.  The Veteran was next seen for 
bronchitis in May 2002, by the same physician.  During 
examination, the Veteran was observed to have a congested 
cough at times.  The physician noted a history of underlying 
bronchitis, for which the physician prescribed treatment 
during the May 2002 visit.

No physician has diagnosed the Veteran with chronic 
bronchitis or opined a link between any chronic bronchitis or 
other respiratory disability and in-service asbestos exposure 
or any other incident of military service.  As such, the 
Board concludes that the medical evidence of record does not 
show a current diagnosis of asbestosis, chronic bronchitis, 
or any current respiratory disability associated with in-
service asbestos exposure, or other incident of service.  

The threshold requirement for service connection to be 
granted is competent evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
Board notes the Veteran has two notations of treatment for 
bronchitis in more than five (5) decades since service, 
neither of which describe the diagnosed bronchitis as a 
chronic condition.  There is no medical evidence of record 
that the Veteran has been diagnosed with chronic bronchitis.  
In this regard, the Board has considered the Veteran's lay 
assertion that he has chronic bronchitis.  As noted above, 
the Veteran is competent to describe symptoms of chronic 
bronchitis, including a cough producing sputum and fatigue, 
and his testimony in that regard is entitled to some 
probative weight.  Again, however, the Veteran is not 
competent to make a diagnosis of chronic bronchitis based on 
these symptoms, as there is no evidence he possesses the 
medical knowledge and training necessary to make that 
diagnosis or to link that current disability to his military 
service.  See Jandreau, supra; see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

Furthermore, even were the Board to accept that the Veteran's 
two (2) diagnoses of bronchitis in over fifty (50) years 
since service constitutes a chronic condition, as noted 
above, the Veteran was not diagnosed with bronchitis during 
service, and no physician has ever linked his 1992 or 2002 
bronchitis diagnosis with any incident of his military 
service, to include asbestos exposure.

The Board has also considered the Veteran's assertion that he 
was treated for bronchitis and related issues in service.  
Although the Veteran claims to have been treated for 
bronchitis and related symptoms aboard the U.S.S. Yosemite 
and U.S.S. Shenandoah, there is no evidence of such treatment 
in the service treatment records in the claims file.  
Moreover, as noted above, the Veteran is not competent to 
make a diagnosis of bronchitis.  To the extent that he is 
repeating a diagnosis related to him by a medical 
professional during his service, the Court has held that a 
lay person's statement about what a medical professional told 
him or her, i.e., "hearsay medical evidence," cannot 
constitute medical evidence, as "the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  Filtered as it is 
through a lay person, and reported decades after the actual 
alleged treatment, the Board cannot consider the Veteran's 
report that he was diagnosed with bronchitis and related 
issues in service. 

The Board does recognize that treatment for symptoms such as 
sore throat and weakness is documented on one occasion in his 
service medical records.  However, those symptoms were 
specifically attributed by the examiner at that time to the 
common cold.  While the Veteran may believe such symptoms 
were a manifestation of bronchitis, as noted, he may be 
competent to report symptoms, but he is not competent to 
attribute those symptoms to an underlying diagnosis.  Thus, 
the Board finds the examiner's in-service diagnosis to be the 
most persuasive evidence as to the etiology of the symptoms 
he reported at that time.
 
In short, there is no competent evidence of in-service 
treatment for bronchitis, an in-service or post-service 
diagnosis of chronic bronchitis, or a clear medical nexus 
establishing a relationship between any current respiratory 
disability and any incident of service, to include asbestos 
exposure.  As such, the preponderance of the evidence is 
against granting service connection.  See Duenas, supra; 
Gutierrez, supra.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for chronic bronchitis must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).

Skin Cancer

The Veteran alleges that sun exposure while serving in the 
Navy, including getting sunburned during boot camp in March 
1952, caused him to develop skin cancer many years after 
service.  The crucial inquiry, therefore, is whether the 
Veteran has a chronic skin disorder caused or aggravated by 
his military service.  The Board concludes he does not.

The Veteran's service treatment records reflect no 
complaints, treatment, or diagnoses of basal cell carcinoma, 
actinic keratosis, or any other skin disorder after his 
enlistment examination.  The Veteran's March 1952 Report of 
Medical History on enlistment noted the Veteran had a history 
for "tumor, growth, cyst, cancer."  Although the Report did 
not specifically note which of the conditions the Veteran had 
prior to enlisting, the contemporaneous enlistment 
examination noted a cyst on the Veteran's neck.  Thus, the 
Report appears to have been documenting the cyst noted in the 
contemporaneous enlistment examination.  The Veteran's 
service treatment records are otherwise absent for any 
complaints or diagnoses of a skin disorder.  Indeed, the 
Veteran acknowledges that he was not diagnosed with skin 
cancer until "many years" after service.  The Veteran's 
February 1956 separation examination, furthermore, showed 
normal skin with no identifying marks. 
 
After service, private treatment records from September 1989 
indicate a history of skin cancer in 1969, 1977, and 1980.  
In November 1994 the Veteran was diagnosed with probable 
basal cell carcinoma in the left cheek area, which was 
treated with cryosurgery.  In June 2000, the Veteran had 
actinic keratosis on the right side of his neck.  In February 
2002, the Veteran had a skin cancer on the left temple 
treated with cryosurgery.  In August 2002, the Veteran had 
multiple actinic keratoses on the left forehead region, again 
treated with cryosurgery.  In December 2003, the Veteran was 
diagnosed with basal cell carcinoma of the left forehead and 
left chest, possible basal cell carcinoma on the mid-back, 
and multiple actinic keratosis lesions and damage to the left 
ear, right upper cheek, and dorsum of the hand and neck.  
During an August 2006 private treatment visit, the Veteran 
was seen for a two-month follow-up for basal cell carcinoma 
on the left ear and at that time there was a new malignant 
neoplasm on the Veteran's ear, as well as actinic keratoses 
on the sun exposed areas and face and seborrheic keratoses on 
the trunk.  

Thus, the Veteran has a current diagnosis of skin cancer, but 
was not diagnosed with a skin disability until at least 
thirteen (13) years after service.  No medical professional, 
furthermore, has suggested a link between the Veteran's 
military service and his current skin disorders.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss the existence of sunburn, or red, scaly patches and 
other observed abnormalities of the skin.  See, e.g., Layno, 
supra.  As discussed above, however, he is not competent to 
link his current basal cell carcinoma or other skin disorders 
and his military service, as he does not possess the required 
medical knowledge and training.  Thus, his statements 
regarding etiology are not competent.  See Jandreau, supra; 
Espiritu, supra.  

As there is no evidence of a skin disability in service, no 
evidence of a continuity of symptomatology since service, no 
indication that the Veteran is competent to link his current 
skin cancer to service, and no other medical evidence linking 
his current skin cancer and his military service, the Board 
concludes that the preponderance of the evidence is against 
granting service connection.  See Duenas, supra; Gutierrez, 
supra.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for skin cancer must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).


ORDER

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to service connection for residuals, skin cancer, 
claimed as skin cancer and skin condition, is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Essentially, the Veteran claims that 
he developed bilateral hearing loss in service, due to his 
proximity to guns being fired and sleeping around pipes and 
noisy machinery.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim. 
 
The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  In McLendon, 
supra, the Court held that the Secretary must provide a VA 
medical examination when there is: (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

In this case, the Board notes the Veteran's service treatment 
records do not include complaints or diagnoses of hearing 
loss during service, including at the time of separation.  
The Veteran's claim, however, asserts hearing loss onset at 
some point in 1956.  As the Veteran separated from service in 
February 1956, the Veteran claims that hearing loss began 
either in service or shortly thereafter.  As noted above, 
there are instances in which lay testimony of continuity of 
symptomatology can serve to establish an association between 
service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  See Charles, supra.  
For example, the Veteran can competently attest to factual 
matters of which he had first-hand knowledge, such as 
subjective complaints of difficulty hearing beginning in 
1956.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  While the Board observes the Veteran's complaints of 
hearing loss are insufficient to constitute a diagnosis of a 
hearing loss disability pursuant to 38 C.F.R. § 3.385 (2008), 
he is certainly competent to note hearing problems during and 
after his military service for the purpose of satisfying 
McLendon.  In light of this evidence of continuity of hearing 
problems from service, the Board finds that a VA examination 
is warranted to clarify the nature and etiology of the 
claimed disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for appropriate 
VA examination for bilateral hearing loss.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  After reviewing the file and 
conducting a thorough physical 
examination, as well as any diagnostic 
studies deemed necessary, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
Veteran has bilateral hearing loss that 
has been caused or aggravated by his 
military service.    

2.  After the above is complete, 
readjudicate the Veteran's claim for 
service connection for bilateral hearing 
loss.  If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


